If this opinion indicates that it is “FOR PUBLICATION,” it is subject to
                  revision until final publication in the Michigan Appeals Reports.




                            STATE OF MICHIGAN

                             COURT OF APPEALS


JOHN G. VERNIER,                                                         UNPUBLISHED
                                                                         July 2, 2020
                Plaintiff-Appellee,

v                                                                        No. 347130
                                                                         Macomb Circuit Court
NEW BALTIMORE SENIOR PRESERVATION                                        LC No. 2017-004041-NO
LIMITED PARTNERSHIP and VASHCO LAWN
CARE, LLC,

                Defendants-Appellants.


Before: STEPHENS, P.J., and O’BRIEN and REDFORD, JJ.

PER CURIAM.

        In this premises liability action, defendants appeal by leave granted1 the trial court’s order
denying defendants’ motion for summary disposition. This case arises out of plaintiff’s slip and
fall in the parking lot of his apartment complex, which was owned by New Baltimore Senior
Preservation Limited Partnership (New Baltimore), on December 11, 2016. New Baltimore
contracted with Vashco Lawn Care, LLC (Vashco) to handle the snow removal services for the
apartment complex. On appeal, defendants argue that the trial court erred by denying defendants’
motion for summary disposition. They base their argument on the trial court’s determination that
there was a material question of fact as to whether the ice on which the plaintiff fell was an open
and obvious danger. Additionally, they claim error as to two issues not addressed by the trial court.
They claim the trial court erred in failing to find that the parking lot was fit for its intended purpose,
and that defendant Vashco did not owe a duty to plaintiff. The plaintiff declined to address the
Vascho duty argument on appeal and we deem it conceded. We reverse and remand.

                                    I. PROCEDURAL HISTORY




1
 Vernier v New Baltimore Senior Preservation LP, unpublished order of the Court of Appeals,
entered May 29, 2019 (Docket No. 347130).


                                                   -1-
       Plaintiff left his apartment between 7:00 a.m. and 9:00 a.m. It had snowed all night, and
there was 1 to 2 inches of snow accumulation when plaintiff walked out of the front door of the
apartment complex. Plaintiff was walking through the parking lot to his car when he slipped on
some ice and fell on his back. Vashco had two employees in the parking lot clearing snow at the
time plaintiff fell. They had already cleared the snow from the area where plaintiff fell. Vashco’s
employees helped plaintiff to his feet, and plaintiff was able to walk the rest of the way to his
vehicle, get into his vehicle, and drive to breakfast.

        Plaintiff filed a complaint against defendants, asserting a claim of negligence. Defendants
filed a motion for summary disposition, arguing that the ice was an open and obvious danger, the
parking lot was fit for its intended purpose, and that Vashco did not owe a duty to plaintiff. The
trial court denied defendants’ motion for summary disposition because, after an individual analysis
of the circumstances at the time of plaintiff’s fall, the trial court found there was a question of fact
whether the ice was open and obvious.

                                          II. DISCUSSION

                               A. OPEN AND OBVIOUS DANGER

        Defendants argue that the trial court erred by determining that the ice plaintiff fell on was
not an open and obvious danger. We agree.

       Defendants also argue that the trial court’s analysis of this case was premised on the
unpublished case of Young v Walton Oil, Inc, unpublished per curiam opinion of the Court of
Appeals, issued February 6, 2018 (Docket No. 333794).

        This Court reviews a grant or denial of summary disposition de novo. Detroit Edison Co
v Stenman, 311 Mich. App. 367, 377; 875 NW2d 767 (2015). “A motion for summary disposition
under MCR 2.116(C)(10) tests the factual support for a claim.” Steward v Panek, 251 Mich. App.
546, 555; 652 NW2d 232 (2002). “When reviewing a trial court’s decision to grant a motion for
summary disposition, we consider the pleadings, affidavits, depositions, admissions, and other
documentary evidence submitted in the light most favorable to the nonmoving party.” Id.
“Summary disposition is appropriate if there is no genuine issue regarding any material fact and
the moving party is entitled to judgment as a matter of law.” Latham v Barton Malow Co, 480
Mich. 105, 111; 746 NW2d 868 (2008). A genuine issue of material fact exists “when reasonable
minds could differ on an issue after viewing the record in the light most favorable to the nonmoving
party.” Allison v AEW Capital Mgt, LLP, 481 Mich. 419, 425; 751 NW2d 8 (2008).

        In this case, the trial court merely relied on Young’s “individualized analysis” to conclude
that there was an issue of fact whether the black ice was an open and obvious danger. There is
nothing in the transcript of the summary disposition motion hearing to suggest the trial court
concluded that the issue of whether the black ice was an open and obvious danger must be
submitted to a jury. The trial court erred because the black ice was ultimately open and obvious
as a matter of law. The trial court properly applied precedent, despite mistakenly denying
defendants’ motion for summary disposition on the basis of an issue of fact whether the black ice
was open and obvious.




                                                  -2-
        “In a premises liability action, a plaintiff must prove the elements of negligence: (1) the
defendant owed the plaintiff a duty, (2) the defendant breached that duty, (3) the breach was the
proximate cause of the plaintiff’s injury, and (4) the plaintiff suffered damages.” Benton v Dart
Props, Inc, 270 Mich. App. 437, 440; 715 NW2d 335 (2006). The duty a landlord owes to a person
depends on that person’s status on the land. Stitt v Holland Abundant Life Fellowship, 462 Mich.
591, 596; 614 NW2d 88 (2000). “A person invited on the land for the owner’s commercial
purposes or pecuniary gain is an invitee, and a tenant is an invitee of the landlord.” Benton, 270
Mich. App. at 440. “Generally, an owner of land owes a duty to an invitee to exercise reasonable
care to protect the invitee from an unreasonable risk of harm caused by a dangerous condition on
the land.” Buhalis v Trinity Continuing Care Servs, 296 Mich. App. 685, 693; 822 NW2d 254
(2012) (quotation marks and citation omitted). “[T]his duty does not extend to open and obvious
dangers.” Id.

       “The standard for determining if a condition is open and obvious is whether ‘an average
user with ordinary intelligence [would] have been able to discover the danger and the risk
presented upon casual inspection.’” Slaughter v Blarney Castle Oil Co, 281 Mich. App. 474, 478;
760 NW2d 287 (2008), quoting Novotney v Burger King Corp (On Remand), 198 Mich. App. 470,
475; 499 NW2d 379 (1993) (alteration in original). The open and obvious test is objective, on the
basis of “whether a reasonable person in the plaintiff’s position would have foreseen the
danger . . . .” Slaughter, 281 Mich. App. at 479. However, with issues involving winter conditions,
“our courts have progressively imputed knowledge regarding the existence of a condition as should
reasonably be gleaned from all of the senses as well as one’s common knowledge of weather
hazards that occur in Michigan during the winter months.” Id.

        Defendants argue the trial court erred in failing to determine that the ice plaintiff slipped
on was an open and obvious danger. By its very nature, black ice “is either invisible or nearly
invisible, transparent, or nearly transparent.” Slaughter, 281 Mich. App. at 483. However, when
there are “other indicia of a potentially hazardous condition,” black ice may be open and obvious.
Id. Defendants assert that the cold weather, the ongoing winter storm, and 1 to 2 inches of
accumulated snow were all factors that would lead an average person of ordinary intelligence to
be aware of the possibility of ice in the parking lot.

         The trial court erred when it determined there was an issue of fact whether the ice in the
parking lot was an open and obvious danger. During plaintiff’s deposition, plaintiff testified that
he lived in the apartment owned by New Baltimore for more than 10 years. Plaintiff also testified
that it had snowed the night before he fell, that it was lightly snowing when plaintiff fell, and that
1 to 2 inches of snow had accumulated. Further, employees of Vashco were actively removing
snow from the parking lot when plaintiff fell and had already cleared the area of the parking lot
where plaintiff fell. Plaintiff testified that he did not see any ice in the parking lot as he walked to
his vehicle. Our Supreme Court determined that conditions similar to those in this case “by their
nature would have alerted an average user of ordinary intelligence to discover the danger [of black
ice] upon casual inspection.” Janson v Sajewski Funeral Home, Inc, 486 Mich. 934, 935; 782
NW2d 201 (2010). The plaintiff did not present the trial court with any evidence that would
distinguish this case from either Janson or Slaughter. Therefore, the ice was an open and obvious
danger.




                                                  -3-
        Defendants further argue there was nothing else to be done to prevent plaintiff from falling
on the ice in the parking lot. “The degree of care required of a premises possessor is to ‘take
reasonable measures within a reasonable period of time after the accumulation of snow and ice to
diminish the hazard of injury to [the plaintiff, but] only if there is some special aspect that makes
such accumulation unreasonably dangerous.’” Buhalis, 296 Mich. App. at 696 (alteration in
original), quoting Mann v Shusteric Enterprises, Inc, 470 Mich. 320, 332; 683 NW2d 573 (2004).
Here, New Baltimore contracted Vashco to remove snow and ice from the premises. At 9:00 a.m.
on the date of plaintiff’s slip and fall, Vashco plowed between 2 and 4 inches of snow, and at 9:05
a.m., Vashco applied 500 pounds of salt. Defendants took the reasonable measures of removing
snow and applying salt to the parking lot, which had 1 to 2 inches of snow accumulation.
Therefore, defendants fulfilled their duty to plaintiff by taking reasonable measures to protect
plaintiff, and the other tenants, from dangerous conditions.

                                  B. FIT FOR INTENDED USE

       Defendants additionally argue the trial court erred by failing to determine that New
Baltimore did not breach its statutory duty to plaintiff under MCL 554.139. We agree.

       Plaintiff’s statutory claim arises from MCL 554.139, which states, in pertinent part:

       (1) In every lease or license of residential premises, the lessor or licensor covenants:

       (a) That the premises and all common areas are fit for the use intended by the
       parties. [Royce v Chatwell Club Apartments, 276 Mich. App. 389, 396; 740 NW2d
       547 (2007), quoting MCL 554.139.]

A parking lot is a common area under MCL 554.139(1)(a) because “it is accessed by two or more,
or all, of the tenants and the lessor retains general control.” Allison, 481 Mich. at 428. “A lessor’s
obligation under MCL 554.139(1)(a) with regard to the accumulation of snow and ice
concomitantly would commonly be to ensure that the entrance to, and the exit from, the lot is clear,
that vehicles can access parking spaces, and that tenants have reasonable access to their parked
vehicles.” Id. at 428. Accordingly, the intended purpose of a parking lot is to park vehicles, while
“[w]alking in a parking lot is secondary to the parking lot’s primary use.” Hadden v McDermitt
Apartments, LLC, 287 Mich. App. 124, 132; 782 NW2d 800 (2010).

       [MCL 554.139] does not require a lessor to maintain a lot in an ideal condition or
       in the most accessible condition possible, but merely requires the lessor to maintain
       it in a condition that renders it fit for use as a parking lot. Mere inconvenience of
       access, or the need to remove snow and ice from parked cars, will not defeat the
       characterization of a lot as being fit for its intended purposes. [Allison, 481 Mich.
       at 430.]

        On the morning plaintiff slipped and fell in the parking lot, there was 1 to 2 inches of snow
on the ground. However, plaintiff testified that the area of the parking lot where he fell had already
been cleared of snow. After two Vashco employees helped plaintiff to his feet after his fall,
plaintiff was able to walk the rest of the distance to his vehicle, enter his vehicle, and exit the
parking lot. Although plaintiff alleges that he slipped and fell on ice in the parking lot, plaintiff
was able to use the parking lot as it was intended, i.e., to park his vehicle and have reasonable


                                                 -4-
access to his vehicle. Accordingly, New Baltimore did not breach its duty under MCL
554.139(1)(a) because the parking lot was “in a condition that render[ed] it fit for its use as a
parking lot.” Id. Thus, summary disposition was warranted regarding plaintiff’s statutory
violation claim.

                                         III. CONCLUSION

        The trial court erred when it determined that the ice in the parking lot was not open and
obvious. There were sufficient indicia of a potential hazard to alert an average user of ordinary
intelligence who was familiar with Michigan winter conditions to discover the ice upon casual
inspection. Although the trial court ultimately erred regarding the issue of the open and obvious
nature of the ice, the trial court properly applied precedent because the trial court found there was
an issue of fact whether the ice was open and obvious in denying summary disposition. Although
plaintiff allegedly slipped and fell on ice in the parking lot, plaintiff was able to walk to his parked
vehicle, get inside his vehicle, and drive out of the parking lot. Thus, the parking lot was fit for its
intended use, under MCL 554.139. Finally, the Vashco issue was uncontested.

       Reversed and remanded for entry of an order granting summary disposition in favor of
defendants. We do not retain jurisdiction.



                                                               /s/ Cynthia Diane Stephens
                                                               /s/ Colleen A. O’Brien
                                                               /s/ James Robert Redford




                                                  -5-